ACCEPTED
                                                                     03-14-00518-CV
                                                                             6228065
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               7/27/2015 10:07:03 AM
                                                                   JEFFREY D. KYLE
                                                                              CLERK

            Nos. 03-14-00515-CV & 03-14-00518-CV
                                                 FILED IN
                                          3rd COURT OF APPEALS
               IN THE COURT OF APPEALS         AUSTIN, TEXAS
           FOR THE THIRD DISTRICT OF TEXAS7/27/2015 10:07:03 AM
                    AUSTIN, TEXAS             JEFFREY D. KYLE
                                                   Clerk



SALVATORE MARGARACI AND ESTATE PROTECTION PLANNING
              CORPORATION, Appellants

                              v.

  EDUARDO S. ESPINOSA, IN HIS CAP A CITY AS RECEIVER OF
            RETIREMENT VALUE, LLC, Appellee


                             And

   JAMES POE AND SENIOR RETIREMENT PLANNERS, LLC,
                      Appellants

                              v.

  EDUARDO S. ESPINOSA, IN HIS CAPA CITY AS RECEIVER OF
            RETIREMENT VALUE, LLC, Appellee


             Appeal from the 200th District Court
                    Travis County, Texas
               Honorable Judge Gisela Triana


     RESPONSE TO MOTION TO CONSOLIDATE APPEALS
       Respectfully submitted,

       ALDRICH PLLC

       Scott Lindsey
       State Bar No. 24036969
       1130 Fort Worth Club Tower
       777 Taylor Street
       Fort Worth, Texas 76102
       Telephone: 817-336-5601
       Facsimile: 817-336-5297
       slindsey@aldrichpllc.com

       ATTORNEYS FOR
       APPELLANTS JAMES POE
       AND SENIOR RETIREMENT
       PLANNERS, LLC




- 2-
          RESPONSE TO MOTION TO CONSOLIDATE APPEALS


       James Poe and Senior Retirement Planners, LLC, the appellants in Cause

No. 03-14-00518-CV, file their Response to Appellee Espinosa's Motion to

Consolidate Appeals as follows:

      Contrary to Espinosa's claim that "the cases were tried together," there was

no trial involving Appellants Poe and SRP. Also incorrect is Espinosa's claim that

the "issues are exactly the same" in the Magaraci appeal and the Poe appeal. Only

one of Poe's three appellate issues is similar to the issue presented by Magaraci.

The majority of Poe and SRP's appeal bears no similarity to Magaraci's appeal,

and a cursory review of Poe's and Magaraci's appellate briefs confirms the

dissimilarity in these appeals. As pointed out by Magaraci, the Poe appeal "raises

two additional fact-bound issues" that are not involved in Magaraci's appeal.

Margaraci's Appellants' Brief, at 7. The legal and factual issues are therefore not

"exactly the same" as alleged by Espinosa, and consolidation does not simplify the

issues for this Court. It is not enough to simply allege that the appeals should be

consolidated since they arise from the same litigation.

      The Court has many options short of consolidation that would avoid

duplicate work or inconsistent results.




                                          - 3-
      Appellants James Poe and Senior Retirement Planners, LLC pray that the

Court deny Appellee's motion to consolidate. Appellants further request all other

relief to which they may be entitled.


                                               Respectfully submitted,

                                               ALDRICH PLLC




                                               Scott Lindsey
                                               State Bar No. 24036969
                                               slindsey@aldrichpllc.com
                                               1130 Fort Worth Club Tower
                                               777 Taylor Street
                                               Fort Worth, Texas 76102
                                               Telephone: 817-336-5601
                                               Telecopier: 817-336-5297

                                               ATTORNEYS FOR
                                               APPELLANTS JAMES POE
                                               AND SENIOR RETIREMENT
                                               PLANNERS, LLC




                                        - 4-
                          CERTIFICATE OF SERVICE



       This is to certify that on this the 271h day of July, 2015, the foregoing motion
was filed electronically with the Clerk for the Third Court of Appeals. A copy was
served by electronic mail upon the following:

John W. Thomas
114 W. 7th Street, Suite 1100
Austin, Texas 78701-3015
jthomas@gbkh.com

Timothy A. Hootman
2402 Pease Street
Houston, Texas 77003
Thootman2000@yahoo.com




                                                     Scott Lindsey




                                        - 5-